307 F.3d 470
Sharon May ROCKWELL, Petitioner-Appellee,v.Joan YUKINS, Respondent-Appellant.
No. 00-1992.
United States Court of Appeals, Sixth Circuit.
October 3, 2002.

Before: MARTIN, Chief Judge; BOGGS, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, and GIBBONS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the parties file supplemental briefs not later than the close of business, Friday, November 8, 2002. Reargument is scheduled for Wednesday, December 11, 2002.